PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CHEN et al.
Application No. 15/154,547
Filed: 13 May 2016
For: HEARING AUXILIARY DEVICE AND HEARING AUXILIARY PROCESSING METHOD
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to revive under 37 CFR 1.137(a), filed May 24, 2022.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a proper reply to the final Office action, mailed January 23, 2019.  This Office action set a shortened statutory period for reply of three months for Applicant to file a reply overcoming 35 USC 103 claims rejections, including a double patenting rejection.  Applicant filed an amendment on              May 23, 2019, made timely by obtaining a one month extension of time.  On July 3, 2019, the Office mailed an Advisory Action and an After Final Consideration Program Decision.  The Decision indicated that the May 23, 2019 amendment overcame all 35 USC 103 rejections; however, no terminal disclaimer had been filed for the double patenting rejection.  The Decision and Advisory Action did not set a new period for reply, but rather indicated that the period for reply continued to run from the mail date of the January 23, 2019 final Office action.  On       July 10, 2019, Applicant filed a terminal disclaimer.  However, the terminal disclaimer was not timely, because it was not accompanied by the required three month extension of time.  No three month extension of time having been received on or before July 23, 2019, the application became abandoned by operation of law on July 24, 2019.  That same day, after the application was already abandoned, Applicant filed a two month extension of time.  The Office mailed a courtesy Notice of Abandonment on December 12, 2019. Applicant filed a petition to withdraw the holding of abandonment on January 31, 2021. However, the petition was dismissed in a decision mailed on May 27, 2021.

With the instant petition, Applicant has paid the petition fee and made the proper statement of unintentional delay (including a satisfactory explanation of the delay in filing the petition). The required reply, an Amendment and a Terminal Disclaimer, was previously filed on May 23, 2019 and July 10, 2019, respectively.

The application is being forwarded to Group Art Unit 3792 for consideration of the Amendment and Terminal Disclaimer, filed May 23, 2019 and July 10, 2019.
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/
	
Cliff Congo			
Attorney Advisor
Office of Petitions